NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

SEAN GOODMAN,                             )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D18-3674
                                          )
KIMBERLY GOODMAN,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Alan J. Rubinstein of Rubinstein & Holz,
P.A., Fort Myers (withdrew after briefing);
W. Gus Belcher, II, The Belcher Law
Firm, P.A., Fort Myers, (substituted as
counsel of record) for Appellant.

Kimberly Goodman, pro se.



PER CURIAM.

              Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.